Citation Nr: 1131077	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-24 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right foot disability.  

2.  Entitlement to service connection for a right foot disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1974 to July 1978, with additional periods of National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in November 1980 denied service connection for a right foot disability.  

2.  An unappealed rating decision dated in March 1981 denied service connection for a right foot disability.  

3.  Evidence added to the record since the March 1981 rating decision, raises a reasonable possibility of substantiating a claim for service connection for a right foot disability.

4.  The Veteran is not shown to have a right foot disability that is related to service.  


CONCLUSIONS OF LAW

1.  The March 1981 rating decision, in which the RO denied service connection for a right foot disability is final.  38 U.S.C.A. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); currently 38 U.S.C.A. § 2105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence having been submitted since the March 1981 rating decision, the criteria to reopen the claim for service connection for a right foot disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A right foot disability was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notification obligation in this case was accomplished by way of the RO's letter of August 2006 to the Veteran, prior to the initial adjudication of the claim at issue in April 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was notified of the evidence needed to substantiate his claim for service connection; namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records have been obtained and associated with the claims file.  

A November 2009 response to a request for records from Fort Ord reflects that a search for records for the entire calendar year of 1974 revealed that no records were located.  Given the negative response, evident from the record, to VA's attempt to obtain these records, the Board finds that additional attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(1), (c)(2) and (c)(3).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran has not been afforded a VA examination in conjunction with his right foot claim.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that a VA examination is not warranted because the evidence of record demonstrates no chronic right foot disability in service, nothing for years, and no indication that the claimed disorder is related to service, other than the Veteran's own conclusory generalized lay statements suggesting a nexus between the right foot disability and service, and this is insufficient by itself to warrant a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 278-1279 (Fed. Cir. 2010).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.

New and Material Evidence for Service Connection for a Right Foot Disability

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 4005(c) (West 1976), currently 38 U.S.C.A. § 2105(c) (West 2002).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a March 1981 rating decision, the RO denied service connection for a right foot disability because the Veteran failed to report for a VA examination and the evidence of record was insufficient for rating purposes.  The Veteran did not initiate an appeal of the March 1981 rating decision and that decision became final.  The Veteran subsequently requested that his claim be reopened in June 2006.  

The evidence of record at the time of the March 1981 rating decision included VA treatment records which contained no findings of a right foot disability.  

The evidence received since the March 1981 rating decision includes service treatment records, National Guard service records, personnel records, VA outpatient treatment records, and statements by the Veteran.  The Veteran stated in the July 2008 Substantive Appeal that, in or about August 1974, he fractured his foot in basic training and was hospitalized overnight at the military hospital in Fort Ord, California.  He reported that a cast was applied which reached from his foot to almost his knee, which he wore for over six weeks.  He stated that he wore a wooden device on his leg to walk after the cast was removed.  The Veteran testified at the September 2009 DRO hearing that he sustained a right foot fracture in basic training sometime around 1974.  A July 1979 National Guard treatment record reflects that the Veteran was assessed with a swollen right foot from a blister.  

With respect to the Veteran's application to reopen his previously denied service connection claim for a right foot disability, in statements on his substantive appeal (VA Form 9) received in July 2008 and at the September 2009 DRO hearing, the Veteran has contended that he experienced a right foot disability during active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since March 1981 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for a right foot disability and raises a reasonable possibility of substantiating it.  Because new and material evidence has been submitted, the Board finds that the previously denied claim of service connection for a right foot disability is reopened.

Service Connection for a Right Foot Disability

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A service Report of Medical Examination dated in June 1974 for enlistment purposes reflects that the Veteran's lower extremities were clinically evaluated as normal.  A Report of Medical History dated in June 1974 for enlistment purposes reflects that the Veteran checked the 'no' box for foot trouble.  A Report of Medical Examination dated in January 1979 for National Guard enlistment purposes reflects that the Veteran's lower extremities were clinically evaluated as normal.  A Report of Medical History dated in January 1979 for National Guard enlistment purposes reflects that the Veteran checked the 'no' box for foot trouble.  A July 1979 National Guard treatment record reflects that the Veteran was assessed with a swollen right foot from a blister.  There are no other service treatment records related to a right foot disability.  

The Veteran stated in the July 2008 Substantive Appeal that, in or about August 1974, he fractured his foot in basic training and was hospitalized overnight at the military hospital in Fort Ord, California.  He reported that a cast was applied which reached from his foot to almost his knee, which he wore for over six weeks.  He stated that he wore a wooden device on his leg to walk after the cast was removed.  The Veteran testified at the September 2009 DRO hearing that he sustained a right foot fracture in basic training sometime around 1974.  

The Veteran has received no other treatment or had any complaints regarding a right foot disability.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In this case, the Board concludes that the Veteran's assertions of a right foot injury during service in 1974 and continued symptomatology since active service, while competent, are not credible.  Service treatment records reflect no findings related to a right foot disability until 1979.  Rather, although he sought medical care in 1979, there was no further complaint or report pertinent to the right foot.  Very importantly, at this time, no reference was made to a prior right foot disability, which provides highly probative factual evidence against this claim.  The Board has acknowledged the report of a right foot blister but that injury was never mentioned after the initial report and the initial and only report regarding that issue tended to show that it was an acute injury, providing evidence against this claim.  January 1979 reports of medical examination and medical history -the latter completed by the Veteran - reinforces the picture of his active service in 1974 as not including any right foot injury.  In January 1979, he was examined and clinical evaluation of his lower extremities were normal.  Significantly, in a January 1979 report of medical history, the Veteran himself indicated by checking a "NO" box that he did not then have, nor had ever had, any symptoms.  These service documents make no mention of any symptoms or injuries of the Veteran's right foot.  

His current assertions with regard to continuity are inconsistent with the other evidence of record which showed the absence of treatment for years after service, and the absence of any current treatment for a right foot disability.  Specifically, the evidence of record contains VA outpatient treatment records which reflect no findings of a right foot disability.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As a result, this overall evidence diminishes the credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record).  

As for the Veteran's statements asserting that a right foot disability is related to his period of service, he is competent to report observable symptoms but he is not, as a lay person, competent to offer an opinion on a matter requiring medical expertise, such as opining that a right foot disability is etiologically related to service or any service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board finds that the determination of whether a current right foot disability is related to certain claimed events in service, or otherwise to service ending many years prior to the first post-service evidence of such disability is not a matter susceptible to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Veteran's lay statements cannot serve to establish a medical nexus between the claimed disability and service.

In light of the above discussion, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

The claim of service connection for a right foot disability is reopened, and to that extent the appeal is granted.

Entitlement to service connection for a right foot disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


